          Case 2:18-cr-00109-MCE Document 63 Filed 07/27/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Noa_Oren@fd.org
6    Attorney for Defendant
     JEFFREY KIM
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                    Case № 2:18-cr-109 MCE
10
                           Plaintiff,              STIPULATION AND ORDER TO CONTINUE
11                                                 STATUS CONFERENCE AND EXCLUDE TIME
12             v.

      JEFFREY KIM,                                 DATE: July 29, 2021
13                                                 TIME:  10:00 a.m.
                           Defendant.              JUDGE: Hon. Morrison C. England, Jr.
14
15
16            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17   Attorney, through Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Noa Oren, attorney for
19   defendant Jeffrey Kim, that the status conference scheduled for July 29, 2021, be continued to
20   October 28, 2021, at 10:00 a.m.
21            The reasons for this continuance are to allow new defense counsel to review discovery.
22            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
23   excluded of the date of the parties stipulation through and including October 28, 2021; pursuant to
24   18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
25   Code T4 based upon defense preparation.
26   //
27   //
28   //
      Stipulation and Order                          -1-              United States v. Kim, 2:18-cr-109-MCE
      to Continue Status Conference
       Case 2:18-cr-00109-MCE Document 63 Filed 07/27/21 Page 2 of 3



1           Counsel and Mr. Kim also agree that the ends of justice served by the Court granting this
2    continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
4    DATED: July 26, 2021                         Respectfully submitted,
5
                                                  HEATHER E. WILLIAMS
6                                                 Federal Defender

7                                                 /s/ Noa Oren
                                                  NOA E. OREN
8                                                 Assistant Federal Defender
                                                  Attorney for JEFFREY KIM
9
10   DATED: July 26, 2021                         PHILLIP A. TALBERT
                                                  Acting United States Attorney
11
                                                  /s/ Audrey Hemesath
12                                                AUDREY HEMESATH
13                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -2-              United States v. Kim, 2:18-cr-109-MCE
      to Continue Status Conference
       Case 2:18-cr-00109-MCE Document 63 Filed 07/27/21 Page 3 of 3



1                                                ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    October 28, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the July 29, 2021 status conference shall be continued until October 28, 2021
13   at 10:00 a.m.
14          IT IS SO ORDERED.
15
     Dated: July 26, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-              United States v. Kim, 2:18-cr-109-MCE
      to Continue Status Conference
